COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Spencer & Associates, P.C. d/b/a The Spencer Law Firm v. Stephen
                          Harper, Vicki Harper, and ZO Energy, Inc.

Appellate case number:    01-18-00314-CV

Trial court case number: 2016-88479

Trial court:              189th District Court of Harris County

Date motion filed:        September 1, 2020

Party filing motion:      Appellees

       It is ordered that the motion for en banc reconsideration is   DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.


Date: October 8, 2020